         Case 4:17-cv-00431-BLW Document 43 Filed 10/09/18 Page 1 of 2




Ryan Ballard, ISBN 9017
Ballard Law, PLLC
P.O. Box 38
Rexburg, ID 83440
(208) 359-5532
ryanballardlaw@gmail.com

Attorney for Plaintiff


                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


  BARRY STIMPSON, on behalf of himself
  and others similarly situated,                         Case No: 4:17-cv-00431-BLW

          Plaintiff,                                     NOTICE OF APPEAL

  vs.

  MIDLAND CREDIT MANAGEMENT, INC,
  a Kansas corporation, and MIDLAND
  FUNDING, LLC, a Delaware limited liability
  company,

          Defendants.



        COMES NOW Plaintiff Barry Stimpson (“Stimpson”) by and through his counsel,

Ryan A. Ballard and who hereby appeals under 28 U.S.C. §158(d)(1) the District

Court Order Granting Defendant’s Motion for Summary Judgment and Judgment in favor of

Defendants Midland Credit Management, Inc. and Midland Funding, LLC against Stimpson,

both entered on September 27, 2018 in the above-entitled matter. See Exhibit A, Dkt. 41 and

Exhibit B, Dkt. 42.
         Case 4:17-cv-00431-BLW Document 43 Filed 10/09/18 Page 2 of 2



       The Parties to the Appeal of this Order and the names and addresses of their respective

attorneys are as follows:

Barry Stimpson                               Scott C. Borison, Esq. (Admitted pro hac vice)
c/o Ryan Ballard                             Legg Law Firm, LLP
Ballard Law, PLLC                            1900 S. Norfolk St. Suite 350
P.O. Box 38                                  San Mateo CA 94403
Rexburg, ID 83440                            Phone: (301) 620-1016
Phone: (208) 359-5532                        borison@legglaw.com
ryanballardlaw@gmail.com

Attorneys for Plaintiff Barry Stimpson

Lyle J. Fuller                               Joshua C. Dickinson (Admitted pro hac vice)
Fuller & Fuller, PLLC                        Spencer Fane LLP
24 N. State Street                           13520 California Street, Suite 290
Preston, Idaho 83263                         Omaha, NE 68154
Phone: (208) 852-2680                        Phone: (402) 965-8600
LFuller@fullerlawonline.com                  JDickinson@spencerfane.com

Attorneys for Defendants

   Date: October 9, 2018.

                                                                    /s/ Ryan A. Ballard___
                                                                    Ryan A. Ballard
                                                                    Attorney for Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 9th day of October, 2018, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Lyle J. Fuller LFuller@fullerlawonline.com

Joshua C. Dickinson, JDickinson@spencerfane.com

                                                                    /s/ Ryan A. Ballard___
                                                                    Ryan A. Ballard
